


                                                                                                                                                             
Exhibit 10.10












SCANA CORPORATION


SUPPLEMENTARY KEY EXECUTIVE
SEVERANCE BENEFITS PLAN






as amended and restated
effective as of
January 1, 2009









 


 
 

 

SCANA CORPORATION


SUPPLEMENTARY KEY EXECUTIVE
SEVERANCE BENEFITS PLAN




TABLE OF CONTENTS


Page
SECTION 1.
ESTABLISHMENT AND PURPOSE
1
     
1.1
ESTABLISHMENT AND HISTORY OF THE PLAN
1
1.2
DESCRIPTION OF THE PLAN
1
1.3
PURPOSE OF THE PLAN
1
     
SECTION 2.
DEFINITIONS
2
     
2.1
DEFINITIONS
2
2.2
GENDER AND NUMBER
6
     
SECTION 3.
ELIGIBILITY AND PARTICIPATION
7
     
3.1
ELIGIBILITY
7
3.3
TERMINATION OF PARTICIPATION
7
     
SECTION 4.
BENEFITS
8
     
4.1
RIGHT TO PLAN BENEFITS
8
4.2
QUALIFYING TERMINATION
8
4.3
DESCRIPTION OF SKESBP BENEFITS
8
4.4
TERMINATION FOR TOTAL AND PERMANENET DISABILITY
10
4.5
TERMINATION FOR RETIRMENT OR DEATH
10
4.6
TERMINATION FOR CAUSE OR BY PARTICIPANT OTHER THAN FOR GOOD REASON
10
4.7
NOTICE OF TERMINATION
11
4.8
PARTICIPANT’S OBLIGATIONS
11
4.9
TERMINATION FOR JUST CAUSE
11
4.10
GROSS-UP PAYMENT
11
4.11
TAX COMPUTATION
12
4.12
FORM AND TIMING OF SKESBP BENEFITS
12
4.13
NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY
12
4.14
BENEFITS UNDER OTHER PLANS
12
     
SECTION 5.
BENEFICIARY DESIGNATION
13
     
5.1
DESIGNATION OF BENEFICIARY
13
5.2
DEATH OF BENEFICIARY
13
5.3
INEFFECTIVE DESIGNATION
13
     
SECTION 6.
GENERAL PROVISIONS
14
     
6.1
CONTRACTURAL OBLIGATION
14
6.2
UNSECURED INTEREST
14
6.3
“RABBI” TRUST
14
6.4
SUCCESSORS
14
6.5
EMPLOYMENT/PARTICIPATION RIGHTS
14
6.6
NONALIENATION OF BENEFITS
15
6.7
SEVERABILITY
15
6.8
NO INDIVIDUAL LIABILITY
15
6.9
APPLICABLE LAW
15
6.10
LEGAL FEES AND EXPENSES
16
6.11
ARBITRATION
16
     
SECTION 7.
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
17
     
7.1
IN GENERAL
17
7.2
CLAIMS PROCEDURE
17
7.3
FINALITY OF DETERMINATION
17
7.4
DELEGATION OF AUTHORITY
17
7.5
EXPENSES
17
7.6
TAX WITHHOLDING
17
7.7
INCOMPETENCY
17
7.8
NOTICE OF ADDRESS
18
7.9
AMENDMENT AND TERMINATION
18
     
SECTION 8.
EXECUTION
19






 
 

 

SCANA CORPORATION


SUPPLEMENTARY KEY EXECUTIVE
SEVERANCE BENEFITS PLAN


(As Amended and Restated)


SECTION 1.  ESTABLISHMENT AND PURPOSE


1.1           Establishment and History of the Plan.  SCANA Corporation
established, effective as of October 21, 1997, a severance plan for certain
senior executives known as the “SCANA Corporation Supplementary Key Executive
Severance Benefits Plan” (the “Plan”).  Effective as of January 1, 2007, the
Plan was amended and restated to reflect various changes in the manner in which
the benefits under the Plan are calculated and other administrative
changes.  Effective January 1, 2009, the Plan is amended and restated to comply
with the requirements of Code Section 409A.


1.2           Description of the Plan.  This Plan is intended to constitute a
severance benefits plan which is unfunded and established primarily for the
purpose of providing severance benefits for a select group of management or
highly compensated employees.


1.3           Purpose of the Plan.  The purpose of this Plan is to advance the
interests of the Company by providing highly qualified Company executives and
other key personnel with an assurance of equitable treatment in terms of
compensation and economic security and to induce continued employment with the
Company in the event of certain spin-offs, divestitures, or an acquisition or
other Change in Control.  The Corporation believes that an assurance of
equitable treatment will enable valued executives and key personnel to maintain
productivity and focus during a period of significant uncertainty inherent in
such situations and that a severance compensation plan of this kind will aid the
Company in attracting and retaining the highly qualified professionals who are
essential to its success.



 
 

 

SECTION 2.  DEFINITIONS


2.1           Definitions.  Whenever used herein, the following terms shall have
the meanings set forth below, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized:


(a)           “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Plan and
delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Plan.


(b)           “Base Salary” means the base rate of compensation payable to a
Participant as annual salary, not reduced by any pre-tax deferrals under any
tax-qualified plan, non-qualified deferred compensation plan, qualified
transportation fringe benefit plan under Code Section 132(f), or cafeteria plan
under Section 125 maintained by the Company, but excluding amounts received or
receivable under all incentive or other bonus plans.


(c)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


(d)           “Beneficiary” means any person or entity who, upon the
Participant’s death, is entitled to receive the Participant’s benefits under the
Plan in accordance with Section 5 hereof.


(e)           “Board” means the Board of Directors of the Corporation.


(f)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


(i)           Any Person (as defined in Section 3(a)(9) of the Exchange Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Corporation;


(ii)           During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


(iii)           The issuance of an Order by the Securities and Exchange
Commission, under Section 9(a)(2) of the Public Utility Holding Company Act of
1935, as amended (the “1935 Act”), authorizing a third party to acquire five
percent (5%) or more of the Corporation’s voting shares of capital stock;


(iv)           The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting shares of capital stock of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting shares of
capital stock of the surviving entity) at least eighty percent (80%) of the
combined voting power of the voting shares of capital stock of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation; or the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


(v)           The shareholders of the Corporation approve a plan of complete
liquidation, or the sale or disposition of South Carolina Electric & Gas Company
(hereinafter SCE&G), South Carolina Pipeline Corporation, or any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary,” but such
event shall represent a Change in Control only with respect to a Participant who
has been exclusively assigned to SCE&G, South Carolina Pipeline Corporation, or
the affected Material Subsidiary.


(g)           “Code” means the Internal Revenue Code of 1986, as amended.


(h)           “Committee” means the Human Resources Committee of the Board.  Any
references in this Plan to the “Committee” shall be deemed to include references
to the designee appointed by the Committee under Section 7.4.


(i)           “Company” means the Corporation and any subsidiaries of the
Corporation and their successor(s) or assign(s) that adopt this Plan through
execution of Agreements with any of their Employees or otherwise. When the term
“Company” is used with respect to an individual Participant, it shall refer to
the specific company at which the Participant is employed, unless otherwise
required by the context.


(j)           “Corporation” means SCANA Corporation, a South Carolina
corporation, or any successor thereto.


(k)           “Effective Date of Termination” means the date on which a
Qualifying Termination occurs which triggers SKESBP Benefits hereunder.


(l)           “Eligible Employee” means an Employee who is employed by the
Company in a high-level management or administrative position, including
employees who also serve as officers of the Company, as determined under the
SCANA Corporation Key Executive Severance Benefits Plan.
(m)           “Employee” means a person who is actively employed by the Company
and who falls under the usual common law rules applicable in determining the
employer-employee relationship.


(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(o)           “Good Reason” means, without the Participant’s written consent,
the occurrence after a Change in Control of the Company of any one or more of
the following:


(i)           A material diminution in the Participant’s Base Salary;
 
(ii)           A material diminution in the Participant’s authority, duties, or
responsibilities;
 
(iii)           A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Participant is required to
report, including a requirement that the Participant report to a Company officer
or Employee instead of reporting directly to the Board;
 
(iv)           A material diminution in the budget over which the Participant
retains authority;
 
(v)           A material change in the geographic location at which the
Participant must perform the services; and
 
(vi)           Any other action or inaction that constitutes a material breach
by the Company of the agreement under which the Participant provides services.
 
A Participant’s right to terminate his or her employment for Good Reason shall
not be affected by his or her incapacity due to physical or mental illness. A
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any circumstance constituting Good Reason herein.


(p)           “Just Cause” means any one or more of the following:


(i)           Willful and continued failure by a Participant to substantially
perform his or her duties with the Company (other than any such failure
resulting from a Qualifying Termination), after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Company believes that the Participant has not substantially
performed his/her duties, and the Participant has failed to resume substantial
performance of his/her duties on a continuous basis within fourteen (14) days of
receiving such demand;


(ii)           The willful engaging by a Participant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or


(iii)           A Participant’s conviction of a felony or conviction of a
misdemeanor which impairs his/her ability substantially to perform his/her
duties with the Company.
For purposes of this Section 2.1(p), no act, or failure to act, on a
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by a Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.


(q)           “Participant” means any Eligible Employee who is participating in
the Plan in accordance with the provisions herein set forth.


(r)           “Potential Change in Control” means and includes the event of any
one or more of the following occurrences:


(i)           The Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control of the Corporation;


(ii)           Any person including the Corporation publicly announces an
intention to take or to consider taking actions which if consummated, would
constitute a Change of Control of the Corporation;


(iii)           Any person, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation (or corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation), becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing eight and one-half percent (8.5%) or
more of the combined voting power of the Corporation’s then outstanding
securities;


(iv)           The filing of an application by a third party with the Securities
and Exchange Commission under Section 9(a)(2) of the 1935 Act for authorization
to acquire shares so as to hold, own or control, directly or indirectly, five
percent (5%) or more of the voting stock of the Corporation; or


(v)           The Board adopts a resolution to the effect that for purposes of
the SCANA Corporation Executive Benefit Plan Trust and affected plans, a
Potential Change in Control has occurred.


(s)           “Qualifying Termination” means any of the events described in
Section 4.2 herein, the occurrence of which triggers the payment of SKESBP
Benefits hereunder.


(t)           “Retirement” means the retirement of a Participant at the “normal
retirement age,” as defined in the SCANA Corporation Retirement Plan, as in
effect on July 1, 2000, and as may be further amended and in effect from time to
time, or in accordance with any retirement arrangement established with the
Participant’s consent with respect to the Participant.


(u)           “SKESBP Benefit” means the benefits as provided in Section 4.3
herein.


(v)           “Total and Permanent Disability” means a physical or mental
condition which:
(i)           Renders a Participant unable to discharge his/her normal work
responsibility with the Company and which, in the opinion of a licensed
physician selected by the Participant, based upon significant medical evidence,
can be reasonably expected to continue for a period of at least one (1) year; or


(ii)           Causes a Participant to be absent from the full-time performance
of his/her duties with the Company for six (6) consecutive months and, within
thirty (30) days after the Company delivers to the Participant written notice of
termination, the Participant does not return to the full-time performance of
his/her duties.


2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology used herein also shall include the feminine
and the feminine shall include the masculine, and the use of any term herein in
the singular may also include the plural and the plural shall include the
singular.

 
 

 

SECTION 3.   ELIGIBILITY AND PARTICIPATION


3.1           Eligibility.   An Eligible Employee who is a Participant for
purposes of the SCANA Corporation Key Executive Severance Benefits Plan shall be
a Participant automatically for purposes of this Plan.


3.2           Termination of Participation.  A Participant in this Plan under
Section 3.1 shall remain covered hereunder until the earliest of (i) the date
the Participant is notified, in a writing signed by the Corporation’s Chief
Executive Officer, that the Participant is no longer covered by the provisions
of this Plan or the SCANA Corporation Key Executive Severance Benefits Plan;
(ii) the date upon which the Participant’s employment terminates for any reason,
provided, however, the Participant shall remain covered under the Plan after
termination of employment so long as any benefits are payable from this Plan; or
(iii) the date of termination of the Plan, provided, however, the Plan shall
remain in effect with respect to the Participant so long as any benefits are
payable to the Participant from this Plan.



 
 

 

SECTION 4.   BENEFITS


4.1           Right to SKESBP Benefits.  A Participant shall be entitled to
receive from the Corporation SKESBP Benefits as described in Section 4 herein,
if there has been a Change in Control and if, within twenty-four (24) calendar
months thereafter, the Participant’s employment with the Company shall end for
any reason specified in Section 4.2 herein as being a Qualifying
Termination.  The amount of all SKESBP Benefits described in Section 4 herein
shall be calculated by the Committee in its sole discretion.


4.2           Qualifying Termination. Subject to the terms of this Plan, the
occurrence of any one (1) of the following events within twenty-four (24)
calendar months after a Change in Control shall trigger the payment of SKESBP
Benefits under this Plan:


(a)           An involuntary termination of a Participant’s employment with the
Company without Just Cause; or


(b)           A voluntary termination of a Participant’s employment with the
Company for Good Reason, provided the Notice of Termination required under
Section 4.7 has been communicated timely.


A termination of a Participant’s employment with the Company by reason of death,
Total and Permanent Disability, Retirement, a voluntary termination by the
Participant without Good Reason, or an involuntary termination by the Company
for Just Cause shall not entitle a Participant to receive SKESBP Benefits
hereunder.


In the event a successor company fails or refuses to assume the Company’s
obligations under this Plan on or before the effective date of a Change in
Control, as required by Section 6.4 herein, or in the event the Company or a
successor company breaches any provision of this Plan, each Participant shall be
paid the SKESBP Benefits described herein, as if a qualifying employment
termination had occurred on the effective date of the Change in Control.


Notwithstanding the above, a Participant shall not be considered to have
terminated his/her employment solely by reason of his/her transfer to a
corporation whose stock was acquired from the Company in a transaction intended
to qualify for tax-free treatment under Section 355 of the Code.


4.3           Description of SKESBP Benefits.  If a Participant becomes entitled
to receive SKESBP Benefits, the Corporation shall pay to, and provide, such
Participant with the following benefits, subject to the tax “gross-up” payment
described in Section 4.10 and Section 4.11 and the reduction for benefits
described in Section 4.3(f):


(a)           An amount intended to approximate three (3) times the sum of: (i)
the Participant’s annual Base Salary in effect as of the Change in Control, and
(ii) the Participant’s full targeted annual incentive opportunity in effect as
of the Change in Control;


(b)           An amount equal to the Participant’s full targeted annual
incentive opportunity in effect under each existing annual incentive plan or
program for the year in which the Change in Control occurs;


(c)           If the Participant’s benefit under the SCANA Corporation
Supplemental Executive Retirement Plan is determined using the final average pay
formula under the SCANA Corporation Retirement Plan, an amount equal to the
present lump sum value (determined using a reasonable interest rate determined
by the Committee or its designee) of the actuarial equivalent of the
Participant’s accrued benefit under the SCANA Corporation Retirement Plan and
the SCANA Corporation Supplemental Executive Retirement Plan through the date of
the Change in Control, calculated (in each case to the extent applicable to
calculating the Participant’s benefit):


(i)
as though the Participant had attained age 65 and completed 35 years of benefit
service as of the date of the Change in Control; and



(ii)
as if the Participant’s “Final Average Earnings” under the SCANA Corporation
Retirement Plan equaled the amount determined after applying cost-of-living
increases (as determined by the Committee or its designee) to the Participant’s
annual base salary from the date of the Change in Control until the date the
Participant would reach age 65; and



(iii)
without regard to any early retirement or other actuarial reductions otherwise
provided in any such plan,



which benefit shall be offset by the actuarial equivalent of the Participant's
benefit provided by the SCANA Corporation Retirement Plan and the Participant’s
benefit under the SCANA Corporation Supplemental Executive Retirement Plan.  For
purposes of calculating the foregoing benefits, “actuarial equivalent” shall be
determined using the same methods and assumptions in effect under the SCANA
Corporation Retirement Plan, or any applicable individual Participant agreement,
immediately prior to the Change in Control.


(d)           If the Participant’s benefit under the SCANA Corporation
Supplemental Executive Retirement Plan is determined using the cash balance
formula under the SCANA Corporation Retirement Plan, an amount equal to the
Participant’s benefit, if any, under the SCANA Corporation Supplemental
Executive Retirement Plan (the Participant’s SERP cash balance account),
determined prior to any offset for amounts payable under the SCANA Corporation
Retirement Plan, and calculated as of the date of the Change in Control,
increased by the amount under (i) and reduced by the amounts under (ii) and
(iii):


(i)           an amount equal to the present value of the additional projected
pay credits and periodic interest credits to which the Participant would
otherwise become entitled under the terms of the SCANA Corporation Retirement
Plan (disregarding any Code limitations affecting the amount of benefits that
may be provided under such plan) assuming that (A) the Participant remained
employed through the date the Participant would have attained age 65, (B) the
rate of interest used in determining the periodic interest credits shall remain
unchanged from the rate in effect immediately prior to the Change in Control to
the date the Participant would have attained age 65, and (C) the relevant salary
increase and Social Security wage base assumptions set forth in the SCANA
Corporation Retirement Plan shall apply from the date of the Change in Control
to the date the Participant would have attained age 65.


(ii)           an amount equal to the Participant’s cash balance account under
the SCANA Corporation Retirement Plan as of the date of the Change in Control.


(iii)           an amount equal to the Participant’s benefit under the SCANA
Corporation Supplemental Executive Retirement Plan.


For purposes of calculating the foregoing amounts, “present value” shall be
determined using the same methods and assumptions in effect under the SCANA
Corporation Retirement Plan, immediately prior to the Change in Control.


(e)           An amount equal to the value of the amounts credited on the
Participant’s behalf under the SCANA Corporation Executive Deferred Compensation
Plan as of the date of the Change in Control, plus interest on such amounts at a
rate equal to the sum of the prime interest rate as published in the Wall Street
Journal on the most recent publication date that precedes the date of the Change
in Control plus three percent (3%), with the total benefit amount calculated
through the end of the month prior to the month such amounts are distributed to
the Participant.  Such amount shall be reduced, but not below zero, by the value
of the Participant’s benefit under the SCANA Corporation Executive Deferred
Compensation Plan as of the date of the Change in Control.


(f)           An amount equal to the total cost of coverage for medical
coverage, long-term disability coverage, and LifePlus or other life insurance
coverage, so as to provide substantially the same level of coverage and benefits
enjoyed as if the Participant continued to be an employee of the Company for
three (3) full years after the effective date of the Change in Control; and
(g)           Notwithstanding the above, the amount payable to each Participant
under this Plan shall be reduced (but not below zero) by all amounts received by
such Participant, if any, under the SCANA Corporation Key Executive Severance
Benefits Plan.


4.4           Termination for Total and Permanent Disability. Following a Change
in Control of the Corporation, if a Participant’s employment is terminated due
to Total and Permanent Disability, the Participant shall receive his Base
Salary, through the Effective Date of Termination, at which point in time the
Participant’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs of the Company
then in effect.


4.5           Termination for Retirement or Death. Following a Change in Control
of the Corporation, if a Participant’s employment is terminated by reason of his
Retirement or death, the Participant’s benefits shall be determined in
accordance with the Company’s retirement, survivor’s benefits, insurance, and
other applicable plans and programs of the Company then in effect.


4.6           Termination for Cause or by Participant Other Than for Good
Reason. Following a Change in Control of the Company, if a Participant’s
employment is terminated either (i) by the Company for Just Cause; or (ii) by
the Participant other than for Good Reason, the Company shall pay the
Participant his/her full Base Salary and accrued vacation through the Effective
Date of Termination, at the rate then in effect, plus all other amounts to which
the Participant is entitled under any compensation plan of the Company, at the
time such payments are due, and the Company shall have no further obligations to
the Participant under this Plan.


4.7           Notice of Termination.  Any Qualifying Termination shall be
communicated by Notice of Termination from the party initiating the termination
to the other party.  For purposes of this Plan, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Plan relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated, so as to entitle the Participant to
benefits.  No Qualifying Termination under Section 4.2(b) shall be deemed to
have occurred unless the Participant has given Notice of Termination to the
Company specifying the Good Reason event relied upon for such termination within
90 days after the initial occurrence of such event following the Change in
Control, and the Company has not remedied such within 30 days of receipt of such
Notice.


4.8           Participant’s Obligations.  Subject to the terms and conditions of
this Plan, in the event of a Potential Change in Control of the Company, each
Participant is required to remain with the Company until the earliest of (i) a
date which is six (6) months after the occurrence of such Potential Change in
Control of the Company; or (ii) a termination by a Participant of the
Participant’s employment by reason of Total and Permanent Disability or
Retirement; or (iii) the occurrence of a Change in Control of the Company.


4.9           Termination for Just Cause.  Nothing in this Plan shall be
construed to prevent the Company from terminating a Participant’s employment for
Just Cause.  In such case, no SKESBP Benefits shall be payable to the
Participant under this Plan.


4.10           Gross-Up Payment.  In addition to the benefits described in
Section 4.3 payable to each Participant or his Beneficiary (referred to as each
Participant’s “SKESBP Benefit”), in connection with which the Committee
determines that a payment or distribution by the Corporation to or for the
benefit of a Participant


(a)           Paid or payable pursuant to the terms of this Plan; or


(b)           Paid or payable pursuant to the terms of the Performance Share
Award portion of the SCANA Corporation Long-Term Equity Compensation Plan (or
any predecessor plan thereto); or


(c)           Paid or payable under any other compensation plan or arrangement


(“Gross-Up Eligible Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any other similar tax that may hereafter be
imposed) on such benefits (the “Excise Tax”), the Corporation shall pay to the
Participant an additional payment (the “Excise Tax Gross-Up Payment”) to
compensate such Participant for any Excise Tax due and owing by the Participant
with respect to the Gross-Up Eligible Payments.  The Excise Tax Gross-Up Payment
shall equal (i) the amount of such Excise Taxes on Gross-Up Eligible Payments
plus (ii) a payment to compensate such Participant for the federal (and to the
degree applicable, state and local) income taxes, federal Medicare taxes and
additional Excise Taxes attributable to the amount of such additional payment,
calculated in accordance with Section 4.11.  The amount of the Excise Tax
Gross-Up Payment payable by the Corporation with respect to the amounts
described in Section 4.10(c) shall be offset by any gross-up payment made by the
Corporation with respect to the amounts referred to in Section 4.10(c) pursuant
to the provisions of any other plan or arrangement.  For all purposes of this
Section 4.10, 4.11, and 4.13, the calculations and determinations made shall be
made periodically prior to a Change in Control and only by the Committee as
constituted from time to time prior to a Change in Control.  On and after a
Change in Control, the Committee shall have no power or authority to modify the
calculations previously made prior to the Change in Control.


4.11           Tax Computation.  For purposes of determining whether a payment
or distribution is a Gross-Up Eligible Payment and the amount of the Excise Tax
and the Excise Tax Gross-Up Payment referred to in Section 4.10, the Committee
shall act reasonably and apply a customary “gross-up formula,” as determined by
the Committee in its sole discretion.


4.12           Form and Timing of SKESBP Benefits.  A Participant’s SKESBP
Benefits described in Section 4.3, together with the Excise Tax Gross-Up Payment
described in Section 4.10 and Section 4.11 shall be paid in the form of a single
lump sum cash payment as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date.


4.13           No Subsequent Recalculation of Plan Liability.  The Excise Tax
Gross-Up Payments described in Sections 4.10 and 4.11 are intended and hereby
deemed to be a reasonably accurate calculation of each Participant’s actual
income tax and Excise Tax liability under the circumstances (or such tax
liability of his Beneficiary), the payment of which is to be made by the
Corporation or any “rabbi trust” established by the Corporation for such
purposes.  All such calculations of tax liability shall not be subject to
subsequent recalculation or adjustment in either an underpayment or overpayment
context with respect to the actual tax liability of the Participant (or his
Beneficiary) ultimately determined as owed.


4.14           Benefits Under Other Plans.  Subject to the terms of a
Participant’s Agreement, any other amounts due the Participant or his
Beneficiary under the terms of any other Company plans or programs are in
addition to the payments under this Plan.

 
 

 

SECTION 5.  BENEFICIARY DESIGNATION


5.1           Designation of Beneficiary.


(a)           A beneficiary who is a Beneficiary for purposes of the SCANA
Corporation Key Executive Severance Benefits Plan shall be a Beneficiary
automatically for purposes of this Plan.


(b)           The Secretary of SCANA Corporation (or his authorized designee)
shall, upon receipt of a Participant’s Beneficiary designation:


(i)
ascertain that the designation has been signed, and if it has not been, return
it to the Participant for his signature; and



(ii)
if signed, stamp the designation “Received,” indicate the date of receipt, and
initial the designation in the proximity of the stamp.



5.2           Death of Beneficiary.


(a)           In the event that the Beneficiaries named in Section 5.1
predecease the Participant, the amounts that otherwise would have been paid to
said Beneficiaries shall, where the designation fails to redirect to alternate
Beneficiaries in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.


(b)           In the event that two or more Beneficiaries are named, and one or
more but less than all of such Beneficiaries predecease the Participant, each
surviving Beneficiary shall receive any dollar amount or proportion of funds
designated or indicated for him per the designation under Section 5.1, and the
dollar amount or designated or indicated share of each predeceased Beneficiary
which the designation fails to redirect to an alternate Beneficiary in such
circumstance shall be paid to the Participant’s estate as an alternate
Beneficiary.


5.3           Ineffective Designation.


(a)           In the event the Participant does not designate a Beneficiary, or
if for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall be paid to the
Participant’s estate as the alternate Beneficiary.


(b)           In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.

 
 

 

SECTION 6.  GENERAL PROVISIONS


6.1           Contractual Obligation.  It is intended that the Corporation is
under a contractual obligation to make payments of a Participant’s SKESBP
Benefits when due.  Payment of SKESBP Benefits shall be made out of the general
funds of the Corporation as determined by the Board without any restriction of
the assets of the Corporation relative to the payment of such contractual
obligations; the Plan is, and shall operate as, an unfunded plan.


6.2           Unsecured Interest.  No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation.  To the extent
that any person acquires a right to receive payment under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.


6.3           “Rabbi” Trust.  In connection with this Plan, the Board has
established a grantor trust (known as the “SCANA Corporation Executive Benefit
Plan Trust” and referred to herein as the “Trust”) for the purpose of
accumulating funds to satisfy the obligations incurred by the Corporation under
this Plan (and such other plans and arrangements as determined from time to time
by the Corporation). At any time prior to a Change in Control, as that term is
defined in such Trust, the Corporation may transfer assets to the Trust to
satisfy all or part of the obligations incurred by the Corporation under this
Plan, as determined in the sole discretion of the Committee, subject to the
return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust.  Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.


6.4           Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Plan and shall entitle each
Participant to compensation from the Company in the same amount and on the same
terms as they would be entitled hereunder if terminated voluntarily for Good
Reason, except for the purposes of implementing the foregoing, the date on which
any such succession becomes effective shall be deemed the Effective Date of
Termination.


6.5           Employment/Participation Rights.


(a)           Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.


(b)           Nothing in the Plan shall be construed to be evidence of any
agreement or understanding, express or implied, that the Company will continue
to employ a Participant in any particular position or at any particular rate of
remuneration.


(c)           No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.


(d)           Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


(e)           Participation in this Plan shall constitute the entire agreement
between the Company and each Participant and shall supersede those provisions of
any employment agreement with the Company affecting a Participant’s rights to
receive benefits as a result of his/her termination of employment within
twenty-four (24) months following a Change in Control of the Company.  In all
other respects, any employment agreement shall continue in full force and
effect.


6.6           Nonalienation of Benefits.


(a)           No right or benefit under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or change, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or change
the same shall be void; nor shall any such disposition be compelled by operation
of law.


(b)           No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.


(c)           If any Participant or Beneficiary hereunder should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber, or change
any right or benefit hereunder, then such right or benefit shall, in the
discretion of the Committee, cease, and the Committee shall direct in such event
that the Corporation hold or apply the same or any part thereof for the benefit
of the Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


6.7           Severability.  If any particular provision of the Plan shall be
found to be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.


6.8           No Individual Liability.   It is declared to be the express
purpose and intention of the Plan that no liability whatsoever shall attach to
or be incurred by the shareholders, officers, or directors of the Corporation or
any representative appointed hereunder by the Corporation, under or by reason of
any of the terms or conditions of the Plan.


6.9           Applicable Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.


6.10           Legal Fees and Expenses.  The Company shall pay all legal fees,
costs of litigation, and other expenses incurred in good faith by each
Participant as a result of the Company’s refusal to provide the SKESBP Benefits
to which the Participant becomes entitled under this Plan, or as a result of the
Company’s contesting the validity, enforceability, or interpretation of the
Plan.


6.11           Arbitration.  Each Participant shall have the right and option to
elect (in lieu of litigation) to have any dispute or controversy arising under
or in connection with the Plan settled by arbitration, conducted before a panel
of three (3) arbitrators sitting in a location selected by the Participant
within fifty (50) miles from the location of his or her job, in accordance with
the rules of the American Arbitration Association then in effect.  Judgment may
be entered on the award of the arbitrator in any court having jurisdiction.  All
expenses of such arbitration, including the fees and expenses of the counsel for
the Participant, shall be borne by the Company.

 
 

 

SECTION 7.  PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


7.1           In General.  This Plan shall be administered by the Committee,
which shall have the sole authority, in its discretion, to construe and
interpret the terms and provisions of the Plan and determine the amount, manner
and time of payment of any benefits hereunder.  The Committee shall maintain
records, make the requisite calculations and disburse payments hereunder, and
its interpretations, determinations, regulations and calculations shall be final
and binding on all persons and parties concerned.  The Committee may adopt such
rules as it deems necessary, desirable or appropriate in administering this Plan
and the Committee may act at a meeting, in a writing without a meeting, or by
having actions otherwise taken by a member of the Committee pursuant to a
delegation of duties from the Committee.


7.2           Claims Procedure.  Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee.  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation.  The Committee shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Plan.


7.3           Finality of Determination.  The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.


7.4           Delegation of Authority.  The Committee may, in its discretion,
delegate its duties to an officer or other employee of the Company, or to a
committee composed of officers or employees of the Company.


7.5           Expenses.  The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.


7.6           Tax Withholding.  The Corporation shall have the right to deduct
from all payments made from the Plan any federal, state, or local taxes required
by law to be withheld with respect to such payments.


7.7           Incompetency.   Any person receiving or claiming benefits under
the Plan shall be conclusively presumed to be mentally competent and of age
until the Committee receives written notice, in a form and manner acceptable to
it, that such person is incompetent or a minor, and that a guardian,
conservator, statutory committee under the South Carolina Code of Laws, or other
person legally vested with the care of his estate has been appointed.  In the
event that the Committee finds that any person to whom a benefit is payable
under the Plan is unable to properly care for his affairs, or is a minor, then
any payment due (unless a prior claim therefor shall have been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, or
a brother or sister, or to any person deemed by the Committee to have incurred
expense for the care of such person otherwise entitled to payment.


In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee.  Any payment made
under the provisions of this Section 7.7 shall be a complete discharge of
liability therefor under the Plan.


7.8           Notice of Address.   Any payment made to a Participant or his
designated Beneficiary at the last known post office address of the distributee
on file with the Corporation, shall constitute a complete acquittance and
discharge to the Corporation and any director or officer with respect thereto,
unless the Corporation shall have received prior written notice of any change in
the condition or status of the distributee.  Neither the Corporation nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of the Participant or his designated Beneficiary.


7.9           Amendment and Termination.  The Corporation expects the Plan to be
permanent, but since future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board at any time prior to a
Change in Control, pursuant to a Board resolution adopted by a vote of
two-thirds (2/3) of the Board members then serving on the Board.  Upon any such
amendment, and except as provided hereunder upon the occurrence of a Change in
Control, each Participant and his Beneficiary(ies) shall only be entitled to
such benefits as determined by the Board pursuant to such amendment.  Upon any
such termination, and except as provided hereunder upon the occurrence of a
Change in Control, no Participant or Beneficiary(ies) shall be entitled to any
further benefits hereunder, unless determined otherwise by the Board, in its
sole discretion. Notwithstanding the foregoing, however: (a) in the event a
Change in Control occurs during the term of the Plan, this Plan will remain in
effect until all benefits have been paid to all Participants existing at the
time of the Change in Control; and (b) no amendment, modification or termination
of the Plan may be made, and no Participants may be added to the Plan, upon or
following a Change in Control without the express written consent of all of the
Plan’s Participants covered by the Plan at such time.

 
 

 

SECTION 8.  EXECUTION


IN WITNESS WHEREOF, the Corporation has caused this amended and restated SCANA
Corporation Supplementary Key Executive Severance Benefits Plan to be executed
by its duly authorized officer this 15th day of December          , 2008, to be
effective as of January 1, 2009.


SCANA CORPORATION


By: /s/W. B. Timmerman


Title: President & CEO




ATTEST:




/s/Gina Champion
Secretary

 
 

 
